Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the claimed features.  Specifically, the dual camera system of Sun, US 8,462,209 B2, with lenses laterally offset from their respective image sensors would not, if used to modify the panoramic camera system of Schofield, US 5,670,935, result in any benefit to the latter, because the system of Schofield already provides a “substantially seamless panoramic view”, which does not need to be optimized for panoramic synthesis.  Therefore it would not have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Schofield by the teachings of Sun.
A terminal disclaimer filed over US obviates an obviousness double patenting rejection over this patent, in view of Schofield, which discloses both passenger and driver side image capture devices 14 directed rearwardly, as shown in figure 1.
A further search was conducted which failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425